This is a certiorari proceeding to review the final determination of the State Tax Commission modifying and affirming as modified assessments of annual franchise taxes against the relator under the provisions of article 9-A of the Tax Law, for the three years beginning November 1, 1930, 1931 and 1934. The question is whether the action of the Tax Commission in disallowing as unreasonable a portion of the sums paid by the relator to its officers as salaries and other compensation was arbitrary and capricious. An examination of the record discloses that the action of the Commission was proper and was not arbitrary and capricious. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present—Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.